                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDULLAH MUHAMMAD,                        :      Civil No. 3:19-cv-1316
                                          :
              Plaintiff                   :      (Judge Mariani)
                                          :
       v.                                 :
                                          :
LEA MARTIN, et al.,                       :
                                          :
              Defendants                  :

                                         ORDER

       AND NOW, this 25th day of March, 2020, upon consideration of Plaintiff’s motion

(Doc. 6) for appointment of counsel, and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED THAT the motion (Doc. 6) is DENIED without

prejudice.




                                                 _s/ Robert D. Mariani
                                                 Robert D. Mariani
                                                 United States District Judge
